OPINION OF THE COURT
On summary consideration, order affirmed, with costs. The denial of petitioner’s motion for a stay of arbitration and the granting of respondents’ cross motion to compel arbitration were proper. On the facts of this case, there was neither a waiver nor an abandonment of contractual arbitration at the instance of the teachers’ association based on the fact that respondent Cross simultaneously appealed to the Commissioner of Education pursuant to section 310 of the Education Law. That the parties’ collective bargaining agreement may have exposed them to duplicative procedures does not negate arbitrability. (Matter of Susquehanna Val. Teachers Assn. [Board of Educ.}, 75 AD2d 140, affd on opn of Herlihy, J., 52 NY2d 1034; Matter of City School Dist. of City of Poughkeepsie [Poughkeepsie Public School Teachers Assn.], 35 NY2d 599).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.